IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 99-50312
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                  VERSUS

    CANDY BROWN JOHNSON, also known as Candace Brown Johnson,
                 also known as Catherine Johnson,

                                               Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. MO-98-CR-38-ALL
                        --------------------

                             December 16, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Candy Brown Johnson has appealed an amended judgment which

requires   her   to   pay   restitution    immediately,   rather   than   in

installments as provided in the judgment and commitment.           However,

she failed to file a notice of appeal relative to the amending

order.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50312
                                -2-

     Rule 4(b)(1)(A)(i), Fed. R. App. P., provides in part that

“[i]n a criminal case, a defendant’s notice of appeal must be filed

in the district court within 10 days after . . . the entry of

either the judgment or the order being appealed.

     The Supreme Court has stated that “if no notice of appeal is

filed at all, the Court of Appeals lacks jurisdiction to act.   It

is well settled that the requirement of a timely notice of appeal

is mandatory and jurisdictional.”     Griggs v. Provident Consumer

Discount Co., 459 U.S. 56, 61 (1982) (citation and quotation marks

omitted); see United States v. Garcia-Machado, 845 F.2d 492, 493

(5th Cir. 1988) (same).    Accordingly, Johnson’s appeal must be

DISMISSED for lack of jurisdiction.

     APPEAL DISMISSED.